DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/146629 filed on 09/28/2018.
Claims 1-20 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/28/2018, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, 8, and 15 are objected to because of the following informalities:
Regarding claims 1, 6, 8, and 15; claims 1, 6, 8, and 15 recite the limitation "PCaaS". The acronym PCaaS is recited without spelling out in full at its first occurrence. The examiner notes for acronym PCaaS should be spelled out with its first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA (“Zakaria,” US 2016/0294828), published on October 6, 2016, in view of Davis et al. (“Davis,” US 2018/0373304), published on December 27, 2018.

Regarding claim 1: Zakaria discloses an information handling system comprising:
a controller executing out-of-band code instructions for a low power communications engine to receive login credentials for an on-demand service subscription (Zakaria: ¶0029 the local communication channels 130 may be implemented using a low-power wireless communication technology; ¶0035 low power microcontroller 200; ¶0097 in order to connect the IoT hub to a local wireless network such as a WiFi network, the user must provide network credentials such as a network security key or password. Other layers of authentication may also be required such as a user ID/password combination);
the controller executing out-of-band code instructions for the low power communications engine to receive verification of log-in credentials for an on-demand service subscription received from a remote PCaaS cloud management service and stored in an encrypted secure memory (Zakaria: ¶0097 the IoT device may be configured to transmit a request for network credentials to the IoT hub. In response, the IoT hub may forward the request to the IoT service 120 which may perform a lookup in a credentials database using, for example, the identity of the IoT device, the user, and/or the access point to which connection is needed to identify the relevant network credentials. If the network credentials can be identified, they are transmitted back to the IoT device; ¶0098 the user may provide network credentials [...] via a user device 135 (which may be [...] desktop computer));
the wireless adapter executing code instructions received from the controller to establish a high-speed wireless communication link and providing communications for one or more in-band applications associated with the on-demand service subscription via the high-speed wireless communication link (Zakaria: ¶0028 the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service. Alternatively, or in addition, the IoT hub 110 may include a WiFi radio to establish a WiFi connection through a WiFi access point or router 116 which couples the IoT hub 110 to the Internet; ¶0103 if credentials are located based on the data provided in the request, the credentials management module 1215 securely transmits the network credentials back to the credentials management module 1210 on the IoT hub 1202 [...] the IoT device 1300 then uses the network credentials to automatically establish a secure connection to the WiFi access point/router 1200); and
a processor executing the code instructions of the one or more in-band applications (Zakaria: ¶0117 the steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor to perform the steps).
Zakaria does disclose low-power wireless communication but does not explicitly disclose receive login credentials via a low- power wide area network (LPWAN).
However Davis discloses receive login credentials via a low- power wide area network (LPWAN) (Davis: ¶0098 establishing and/or provisioning a cellular data or low power wide area network link; ¶0026 transmitting the unique device code to a low-power, wide area network operator to enable the power management device to operate on a low-power, wide area network operated by the low-power, wide area network operator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Davis with the system and method of Zakaria to include receive login credentials via a low- power wide area network (LPWAN) to provide user with a means for analysis and automation of mains power in domestic and commercial applications using portable computing devices through a configurable wireless communications link (Davis: ¶0001).

Regarding claim 2: Zakaria in view of Davis discloses the information handling system of claim 1.
Zakaria: ¶0043 the hardware logic 301 also includes a secure key store for storing encryption keys for encrypting communications and generating/verifying signatures).

Regarding claim 3: Zakaria in view of Davis discloses the information handling system of claim 1.
Zakaria further discloses the controller executing code instructions to receive an update to the on-demand service subscription (Zakaria: ¶0049 when updates are available for each of the IoT devices 101-105, they may initially be downloaded by the IoT hub 110 and pushed out to each of the IoT devices 101-105); and
the controller transmitting code instructions to store the update at an encrypted secure memory of the information handling system (Zakaria: ¶0049 if the update is successful, then the IoT hub 110 may delete the update from its memory and record the latest version of code installed on each IoT device (e.g., so that it may continue to check for new updates for each IoT device)).

Regarding claim 4: Zakaria in view of Davis discloses the information handling system of claim 1.
Zakaria further discloses wherein the LPWAN is a low-range (LoRa) network (Zakaria: ¶0098 the user device 135 initially connects to the IoT hub 1202 through a wired connection or a short range wireless connection such as BTLE).

Regarding claim 7: Zakaria in view of Davis discloses the information handling system of claim 1.
Davis further discloses wherein the high-speed wireless communication link conforms to the WLAN IEEE 802. 11 n standard or later issued IEEE 802.11 standard (Davis: ¶0102 adaptable communications 202 may preferably be configured to support an IEEE 802.11 protocol [...] such as 802.11a/b/g/n/ac/ad).
The motivation is the same that of claim 1 above.

Regarding claim 8: Zakaria discloses a method of managing access to on-demand cloud services comprising:
receiving at a PCaaS cloud management service information handling system wireless adapter log-in credentials from a remote information handling system (Zakaria: ¶0029 the local communication channels 130 may be implemented using a low-power wireless communication technology; ¶0035 low power microcontroller 200; ¶0097 in order to connect the IoT hub to a local wireless network such as a WiFi network, the user must provide network credentials such as a network security key or password. Other layers of authentication may also be required such as a user ID/password combination);
executing code instructions of a PCaaS cloud management system, via a processor, to determine if the log-in credentials are associated with an existing subscriber in a memory:
if the log-in credentials are associated in the memory with an existing subscriber whose subscription is not expired, transmitting, via the wireless adapter, a verification of Zakaria: ¶0097 the IoT device may be configured to transmit a request for network credentials to the IoT hub. In response, the IoT hub may forward the request to the IoT service 120 which may perform a lookup in a credentials database using, for example, the identity of the IoT device, the user, and/or the access point to which connection is needed to identify the relevant network credentials. If the network credentials can be identified, they are transmitted back to the IoT device; ¶0098 the user may provide network credentials [...] via a user device 135 (which may be [...] desktop computer));
establishing, via the wireless adapter, a high-speed wireless communication link with the remote information handling system (Zakaria: ¶0028 the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service);
and transmitting or receiving code instructions, via the wireless adapter, of one or more in- band applications associated with the existing subscriber, via the high-speed wireless communication link (Zakaria: ¶0028 the IoT hub 110 may include a WiFi radio to establish a WiFi connection through a WiFi access point or router 116 which couples the IoT hub 110 to the Internet; ¶0103 if credentials are located based on the data provided in the request, the credentials management module 1215 securely transmits the network credentials back to the credentials management module 1210 on the IoT hub 1202 [...] the IoT device 1300 then uses the network credentials to automatically establish a secure connection to the WiFi access point/router 1200).
Zakaria does disclose low-power wireless communication but does not explicitly disclose receive login credentials via a low- power wide area network (LPWAN).
Davis: ¶0098 establishing and/or provisioning a cellular data or low power wide area network link; ¶0026 transmitting the unique device code to a low-power, wide area network operator to enable the power management device to operate on a low-power, wide area network operated by the low-power, wide area network operator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Davis with the system and method of Zakaria to include receive login credentials via a low- power wide area network (LPWAN) to provide user with a means for analysis and automation of mains power in domestic and commercial applications using portable computing devices through a configurable wireless communications link (Davis: ¶0001).

Regarding claim 12: Zakaria in view of Davis discloses the method of claim 8.
Zakaria further discloses transmitting an update to the subscription to the remote information handling system, via the wireless adapter (Zakaria: ¶0049 when a new update is available for the IoT hub 110 it may automatically download and install the update from the IoT service 120).

Regarding claim 14: Zakaria in view of Davis discloses the method of claim 8.
Zakaria further discloses wherein the high-speed wireless communication link is a Wi-MAX link conforming to the IEEE 802.16 standard or later issued IEEE 802.16 standard (Zakaria: ¶0028 the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE)).

Regarding claim 15: Zakaria discloses an information handling system comprising:
a controller executing out-of-band code instructions for a low power communications engine to receive login credentials for a new on-demand service subscription (Zakaria: ¶0029 the local communication channels 130 may be implemented using a low-power wireless communication technology; ¶0035 low power microcontroller 200; ¶0097 in order to connect the IoT hub to a local wireless network such as a WiFi network, the user must provide network credentials such as a network security key or password. Other layers of authentication may also be required such as a user ID/password combination);
a wireless adapter establishing a wireless communication link, via the LPWAN, with a remote PCaaS cloud management service (Zakaria: ¶0043 the IoT hub 110 may also include a local network interface (not shown) such as a WiFi interface (and WiFi antenna) or Ethernet interface for establishing a local area network communication channel);
the wireless adapter executing out-of-band code instructions to transmit a request to verify the login credentials to the PCaaS cloud management service via the LPWAN (Zakaria: ¶0097 the IoT device may be configured to transmit a request for network credentials to the IoT hub);
a controller executing out-of-band code instructions for a low power communications engine to receive verification of the detected log-in credentials from the Zakaria: ¶0097 in response, the IoT hub may forward the request to the IoT service 120 which may perform a lookup in a credentials database using, for example, the identity of the IoT device, the user, and/or the access point to which connection is needed to identify the relevant network credentials. If the network credentials can be identified, they are transmitted back to the IoT device; ¶0098 the user may provide network credentials [...] via a user device 135 (which may be [...] desktop computer));
the controller executing code instructions received from the remote PCaaS cloud management service to store subscription data associated with the new on-demand service subscription at the encrypted secure memory (Zakaria: ¶0041 the low power microcontroller 200 also includes a secure key store for storing encryption keys for encrypting communications and/or generating signatures; ¶0045 device pairing program code and data 306 may be stored in the memory to allow the IoT hub to pair with new IoT devices; ¶0046 once validated [...] the IoT hub 110 pairs the IoT device 101 and stores the pairing data in memory 317);
the wireless adapter executing code instructions received from the controller to establish a high-speed wireless communication link with the remote PCaaS cloud management service (Zakaria: ¶0028 the IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service. Alternatively, or in addition, the IoT hub 110 may include a WiFi radio to establish a WiFi connection through a WiFi access point or router 116 which couples the IoT hub 110 to the Internet; ¶0103 if credentials are located based on the data provided in the request, the credentials management module 1215 [...] the IoT device 1300 then uses the network credentials to automatically establish a secure connection to the WiFi access point/router 1200);
the wireless adapter receiving code instructions of one or more in-band applications run from the PCaaS cloud management service associated with the new on-demand service subscription via the high-speed wireless communication link (Zakaria: ¶0103 if credentials are located based on the data provided in the request, the credentials management module 1215 securely transmits the network credentials back to the credentials management module 1210 on the IoT hub 1202 [...] the IoT device 1300 then uses the network credentials to automatically establish a secure connection to the WiFi access point/router 1200); and
a processor executing the code instructions of the one or more in-band applications (Zakaria: ¶0117 the steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor to perform the steps).
Zakaria does disclose low-power wireless communication but does not explicitly disclose receive login credentials via a low- power wide area network (LPWAN).
However Davis discloses receive login credentials via a low- power wide area network (LPWAN) (Davis: ¶0098 establishing and/or provisioning a cellular data or low power wide area network link; ¶0026 transmitting the unique device code to a low-power, wide area network operator to enable the power management device to operate on a low-power, wide area network operated by the low-power, wide area network operator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Davis with the system and Davis: ¶0001).

Regarding claim 17: Zakaria in view of Davis discloses an information handling system of claim 15.
Zakaria further discloses a remote management card detecting log-in credentials identifying the new on-demand service subscription (Zakaria: ¶0097 when a user subsequently receives a new IoT device, the IoT device may be configured to transmit a request for network credentials to the IoT hub; ¶0098 network credentials such as a network security key or password to the IoT hub 1202).

Regarding claim 19: Zakaria in view of Davis discloses an information handling system of claim 15.
Davis further discloses wherein the high-speed wireless communication link conforms to a 5G wireless wide area network (WWAN) standard set by International Telecommunications Union International Mobile Telecommunications (ITU-IMT) standard 2020 (Davis: ¶0011 IMT-Advanced, 5th generation mobile networks or 5th generation wireless systems (5G); ¶0150 that LPWA wireless communications involves a LPWA network operator (LPWANO) or infrastructure provider in a similar way that a MNO provides the cellular or mobile broadband network infrastructure).
The motivation is the same that of claim 15 above.

Regarding claim 20: Zakaria in view of Davis discloses an information handling system of claim 15.
Davis further discloses wherein the high-speed wireless communication link conforms to a long term evolution unlicensed spectrum (LTE-U) standard (Davis: ¶0134 LongTerm Evolution (LTE), LTE-Advanced, TD-LTE LTE-MTC (Long-Term Evolution-Machine Type Communication), IMT-Advanced, 5th generation mobile networks or 5th generation wireless systems (5G)).
The motivation is the same that of claim 15 above.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA (“Zakaria,” US 2016/0294828), published on October 6, 2016, in view of Davis et al. (“Davis,” US 2018/0373304), published on December 27, 2018 and Anderson (US 6438750), published on August 20, 2002.

Regarding claim 5: Zakaria in view of Davis discloses the information handling system of claim 1.
Zakaria in view of Davis does not explicitly discloses the controller executing code instructions to transmit a time-stamped authentication message to the BIOS and operating system in-band applications of the information handling system.
However Anderson discloses the controller executing code instructions to transmit a time-stamped authentication message to the BIOS and operating system in-band Anderson: col. 3 lines 60-61 the operating system and Basic Input and Output System (BIOS) are pre-installed on a computer system; col. 11 line 67 through col. 12 lines 1-2 the time stamp structure 520 includes a customer identification 610, a start time 620, an end time 630, a load time 640, and other information 650; lines 8-9 the start time 620 is the time that the loading of the OS starts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Anderson with the system and method of Zakaria and Davis to include transmit a time-stamped authentication message to the BIOS and operating system to provide user with a means for determining loading time of an operating system in a computer system (Anderson: col. 1 lines 63-64).

Regarding claim 18: Claim 18 is similar in scope to claim 5, and is therefore rejected under similar rationale.


Claims 6, 9-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA (“Zakaria,” US 2016/0294828), published on October 6, 2016, in view of Davis et al. (“Davis,” US 2018/0373304), published on December 27, 2018 and KWEON et al. (“Kweon,” US 2016/0374134), published on December 22, 2016.

Regarding claim 6: Zakaria in view of Davis discloses the information handling system of claim 1.

However Kweon discloses the controller executing code instructions received from the PCaaS cloud management service to delete login credentials and subscription data stored in an encrypted secure memory associated with a previous user of the PCaaS information handling system (Kweon: ¶0143 the BSS and HSS 606 may cancel the subscription of the IoT device 600 through deletion of information of the IoT device 600 including the registered USIM information of the IoT device 600 in response to the subscription cancellation request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kweon with the system and method of Zakaria and Davis to include cloud management service to delete login credentials and subscription data stored in an encrypted secure memory associated with a previous user to provide user with a means for subscribing an electronic device to receive a service from a mobile communication company (Kweon: ¶0002).

Regarding claim 9: Zakaria in view of Davis discloses the method of claim 8.
Zakaria further discloses transmitting or receiving code instructions, via the wireless adapter, of one or more in- band applications associated with the new subscriber, via the high-speed wireless communication link (Zakaria: ¶0045 each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode on the IoT device and may be read by the barcode reader 106 or may be communicated over the local communication channel 130).
Zakaria in view of Davis does not explicitly disclose transmitting code instructions, via the wireless adapter, to the remote information handling system to delete data associated with a previous subscriber stored at a memory of the remote information handling system, if the subscriber is a new subscriber.
However Kweon discloses transmitting code instructions, via the wireless adapter, to the remote information handling system to delete data associated with a previous subscriber stored at a memory of the remote information handling system, if the subscriber is a new subscriber (Kweon: ¶0143 the BSS and HSS 606 may cancel the subscription of the IoT device 600 through deletion of information of the IoT device 600 including the registered USIM information of the IoT device 600 in response to the subscription cancellation request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kweon with the system and method of Zakaria and Davis to include delete data associated with a previous subscriber stored at a memory of the remote information handling system to provide user with a means for subscribing an electronic device to receive a service from a mobile communication company (Kweon: ¶0002).

Regarding claim 10: Zakaria in view of Davis discloses the method of claim 8.

However Kweon discloses transmitting code instructions, via the wireless adapter, to disallow the subscriber access to the remote information handling system, if the subscription has expired (Kweon: ¶0163 after receiving a profile disablement resultant message from the SM, the transceiver 800 may transmit a subscription cancellation request message to the HSS. Further, the transceiver 800 may receive a subscription handover request message from one of two or more IoT devices that is in a non-contact state); and
transmitting code instructions, via the wireless adapter, for the remote information handling system to display a notification that the remote information handling system has been locked (Kweon: ¶0143 at operation S635, the BSS and HSS 606 may transmit a subscription cancellation response message to the subscriber server 604 for notification of the subscription of the IoT device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kweon with the system and method of Zakaria and Davis to include disallow the subscriber access to the remote information handling system to provide user with a means for subscribing an electronic device to receive a service from a mobile communication company (Kweon: ¶0002).

Regarding claim 11: Zakaria in view of Davis and Kweon discloses the method of claim 10.
Davis further discloses receiving a geographical location of the remote information handling system, via the wireless adapter (Davis: ¶0029 the microcontroller being configured to extract current global location coordinates from the personal mobile communications device when the personal mobile communications device is within peer-to-peer communications range of the radio transceiver); and
storing the geographical location in the memory (Davis: ¶0020 a power management device is preferably configured to [...] store data and/or transpose data [...] such data may include command, control, location and configuration data).
The motivation is the same that of claim 8 above.

Regarding claim 13: Zakaria in view of Davis and Kweon discloses the method of claim 10.
Davis further discloses receiving a geographical location of the remote information handling system, via the wireless adapter (Davis: ¶0029 the microcontroller being configured to extract current global location coordinates from the personal mobile communications device when the personal mobile communications device is within peer-to-peer communications range of the radio transceiver); and
locking user access to the remote information handling system if the geographical location of the remote information handling system does not fall within a preset geographical area (Davis: ¶0251 service platform 500 is preferably configured to manage or limit communication pathways based on the geographic location of one or more of smartphone 10, power management device 200, MNO 300 or LPWANO 302).
The motivation is the same that of claim 8 above.

Regarding claim 16: Claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/FAHIMEH MOHAMMADI/    Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439